    Case 1:19-cv-02426-DLC Document 99 Filed 02/27/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

DOWNTOWN MUSIC PUBLISHING LLC, OLE
MEDIA MANAGEMENT, L.P., BIG DEAL
MUSIC, LLC, CYPMP, LLC, PEER
INTERNATIONAL CORPORATION, PSO
LIMITED, PEERMUSIC LTD., PEERMUSIC III,
LTD., PEERTUNES, LTD., SONGS OF PEER
LTD., RESERVOIR MEDIA MANAGEMENT,
INC., THE RICHMOND ORGANIZATION,
INC., DEVON MUSIC, INC., ESSEX MUSIC,
INC., ESSEX MUSIC INTERNATIONAL, INC.,
FOLKWAYS MUSIC PUBLISHERS, INC.,
HAMPSHIRE HOUSE PUBLISHING CORP.,
HOLLIS MUSIC, INC., LUDLOW MUSIC, INC.,
MELODY TRAILS, INC., MUSICAL COMEDY
PRODUCTIONS, INC., PALM VALLEY
MUSIC, LLC, WORDS & MUSIC, INC.,
ROUND HILL MUSIC LLC, ROUND HILL
MUSIC LP, THE ROYALTY NETWORK, INC.,
and ULTRA INTERNATIONAL MUSIC
PUBLISHING, LLC,                             No. 1:19-cv-02426-DLC

           Plaintiffs and Counterclaim
           Defendants, and
GREENSLEEVES PUBLISHING LIMITED, ME
GUSTA MUSIC, LLC, STB MUSIC, INC., and
TUNECORE, INC.,
           Plaintiffs, and
NATIONAL MUSIC PUBLISHERS’
ASSOCIATION, INC.,

           Counterclaim Defendant.
           v.
PELOTON INTERACTIVE, INC.
           Defendant and Counterclaim
           Plaintiff.

                STIPULATION OF DISMISSAL WITH PREJUDICE
      Case 1:19-cv-02426-DLC Document 99 Filed 02/27/20 Page 2 of 3




               WHEREAS, the parties to the above-captioned action have entered into a

settlement agreement dated as of February 24, 2020 for the purpose of settling all disputes and

controversies asserted or that could have been asserted in the above-captioned action;

               IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 41(a)(1)(A)(ii)

of the Federal Rules of Civil Procedure, all parties to the above-captioned action hereby stipulate

and agree to the dismissal of this action, including all claims and counterclaims herein, with

prejudice, with each party to bear its own costs and attorneys’ fees.



Dated:    New York, New York
          February 27, 2020
Case 1:19-cv-02426-DLC Document 99 Filed 02/27/20 Page 3 of 3
